Title: To Benjamin Franklin from Amos Strettell: Statement of Account, 21 October 1776: résumé
From: Strettell, Amos
To: Franklin, Benjamin


<Monday, October 21, 1776: George McCleave gave mortgages, dated respectively May 13 and December 18, 1762, to the executors of Robert Strettell’s estate. On the first mortgage McCleave paid one year’s interest, £3 12s., and on the second none. Between November 27, 1765, and May 17, 1768, Mrs. Franklin paid £36 for interest on both mortgages, and in 1772 John Foxcroft paid £33 19s. The balance due for the four years thereafter is £28 16s.
Amos Strettell hopes that this “Scetch” will answer Franklin’s purposes, and inquires of him whether he, or the late partnership of Franklin & Hall, has a claim on the estate of Robert Strettell, or on the late partnership of Robert and Amos Strettell, or on the latter alone.>
